Crow ni-i art, J.
The claim is founded on sec. 49.10, Stats., which is to the effect that if any person who has received relief at public charge, as an inmate of any state or municipal institution, was at the time of receiving such relief the owner of property, the authorities charged with his care “may sue for and collect the value of the same against such person and against his estate.”
The question before this court is one of interpretation of the statute. It is claimed on the part of the appellant that the statute should be construed to charge the property which the incompetent person had at the time the support was furnished, and not charge property that might come into her future possession. On the other hand, the respondent claims that the law in express terms provides for collection against the property she had at the time the support was furnished and also against any property she might obtain in the future.
The trial court adopted the rule Ita lex scrip ta est. That rule applies where the statute is plain and unambiguous; otherwise it is the spirit of the law that giveth life. Taking into consideration the whole statute, we do not consider it so plain that different interpretations may not reasonably follow. If the legislature had intended to charge any property that might be acquired in the future with past support, it would have been easy to so declare in direct terms. It did not do so. It provided that suit might be commenced only in case the public charge should have property at the time the relief was furnished. That fact alone would give a court jurisdiction to entertain an action. The statute then provides that the proper authority “may sue for and collect the value of the same.” To^ what does “the same” refer, — the value of the support, or the value of the property? Manifestly, the authorities could not collect the value of the support unless the property was of sufficient worth to satisfy the claim. And of course if the value of the property exceeded the value of the support the claimant *487would not be entitled to the excess. We think the statute must be construed under familiar rules looking to its purpose and avoiding a construction leading to absurd results. Manifestly, the legislature intended to subject the property of the poor person to her support where the property was of such value as to make it reasonable to do so. Hence, a poor person might have some personal effects without subjecting her to a suit at law. If the value of the property possessed alone would be available to satisfy the claim, no action would be brought unless it was substantial. Nor can we believe that the legislature contemplated foreclosing the poor person from the possibility of liberation at some future time if she might come into possession of means of taking care of herself. We construe the statute to mean that the property possessed by the poor person may be subjected to the claim for support by the village during the time it was so possessed and no other. The village was entitled to judgment for the amount which Mrs. Decker had in the bank and for the aid furnished her after she became possessed of her son’s estate, together with interest on the amounts after they became due.
By the Court. — The judgment of the circuit court is reversed, with directions to enter judgment in accordance with this opinion.